Citation Nr: 1546613	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  04-16 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation for sinusitis in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to June 1976.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that awarded an increased rating of 10 percent for sinusitis.  November 2002 and December 2002 rating decisions continued the 10 percent rating for sinusitis.  The Board emphasizes that the parties and the Court consider the sinusitis matter as on appeal from and dating back to the September 2001 rating decision.

A February 2007 Board decision denied the claim for an increased rating for sinusitis.  However, an April 2008 order of the Court of Appeals for Veterans Claims granted a joint motion by the parties to vacate the February 2007 Board decision and to remand the sinusitis claim to the Board for further appellate review.  
In August 2008 and March 2010, the Board remanded the sinusitis claim for further development.  This matter is now returned to the Board for further review.

The Board notes that there is no evidence that the Veteran is unable to work due to his sinusitis, and he has not reported such.  Therefore, the Board finds that there is no implied issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Recently, in July 2015, the Veteran filed a substantive appeal with regard to his claim for service connection for various acquired psychiatric disorders.  The Board acknowledges that while the issue of entitlement to service connection has been perfected, it has not yet been certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

As a final preliminary matter, with regard to the Veteran's disagreement with the April 2009 rating decision relating to his dermatophytosis rating, the Board notes that the April 2009 rating decision merely effectuated the conclusions of an August 2008 Board decision, which Board decision was never appealed and became final.  The final August 2008 Board decision and subsequent April 2009 RO decision both related to the same October 2000 claim for an increased rating, the same September 2001 rating decision that denied the claim, and the same December 2001 notice of disagreement.  The Court has held that there can only be one notice of disagreement relating to a claim.  See Hamilton v. Brown, 4 Vet. App. 528 (1993).  Therefore, any second notice of disagreement filed in October 2009 cannot be valid, and any prior remand of that matter by the Board for issuance of a statement of the case was mere error.  Rather, the Veteran's expression of disagreement with his rating in October 2009 constitutes a new claim for an increased rating, and will be so referred (below) for adjudication by the RO in the first instance, as no subsequent rating decision has been issued to date.

The issue of entitlement to an evaluation for dermatophytosis in excess of 30 percent (effective from November 18, 2003) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's sinusitis is currently assigned a 10 percent disability rating, effective October 13, 2000.  The Veteran seeks a higher rating.  See Claim, October 2000.

Most recently, in March 2010, the Board remanded the Veteran's claim so that he could be afforded a new VA examination, including to address any incapacitating episodes, and non-incapacitating episodes involving purulent discharge and/or crusting.  The Board also asked that the VA examiner address the fact that the January 2001 VA examiner noted the Veteran reported his sinusitis was "incapacitating" since 1976.  Subsequently, the Veteran was afforded a new VA examination in May 2014.  The examiner addressed whether the Veteran experienced incapacitating and non-incapacitating episodes.  However, regarding the Veteran's report in January 2001 that his sinusitis was "incapacitating" since 1976, the VA examiner essentially noted that he was unable to provide an opinion without resorting to mere speculation due to the fact that the Veteran was a poor historian, and also due to the lack of records in the claims file.

Recently, in June 2015, several of the Veteran's VA treatment records dated from 1993 to 2015 were associated with the claims file.  The Board notes that previously, at the time of the May 2014 VA examination, there were gaps in the Veteran's VA treatment records associated with the claims file.  Specifically, the records were dated through March 2004, then from March 2006 to November 2008, and then from April 2010 to November 2011.  The Veteran had also submitted a few select records that were printed in December 2005.  Thus, there was no complete set of the Veteran's VA treatment records in the claims file until after the May 2014 VA examination was performed.  This newly associated, complete set of VA treatment records include, among other things, a March 2012 VA ENT record, and a January 2013 CT scan of the Veteran's brain and sinuses.  The Board adds that the newly associated VA treatment records were associated with the claims file prior to transfer of the claim to the Board (the same day of certification, thus the file was still at the RO).  See 38 C.F.R. § 19.37 (2015).  Therefore, this matter should be remanded so that the VA examiner may review this set of records, and explain whether there is any change in his prior opinion regarding whether the Veteran's sinusitis has been "incapacitating" since October 1999 (since one year prior to the filing of the claim for an increased rating).

Accordingly, the case is REMANDED for the following action:



1.  Ask the same VA examiner who prepared the May 2014 VA examination report to review the newly associated set of VA treatment records added to the Virtual VA file in June 2015, and to clarify whether there is any change in his report, and to clarify whether the Veteran's sinusitis has been "incapacitating" since 1999 (one year prior to the filing of the increased rating claim).

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the appeal should be returned to the Board for further review.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



